DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character “407” has been used to designate both “third semiconductor layer 407” (e.g., paragraph [0072]) and “fourth semiconductor layer 407” (e.g., paragraph [0085]).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “the fins” which should be replaced with “the plurality of fins” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “forming a gate mask on the source stack structure and the elevated portion of the silicon dioxide layer while exposing a second surface portion of the second semiconductor layer”. However, the original specification recites (paragraphs [0085] and [0072]) that “a gate metal mask layer 420 is formed overlying the exposed upper surface of the source metal structure and having an opening 420a exposing a surface portion of fourth semiconductor layer 407” and “third semiconductor layer 407 may include a p-type GaN layer”. According to the specification, “third semiconductor layer” or “fourth semiconductor layer” is exposed by “a gate mask”, but not “the second semiconductor layer” recited in Claim 4. Thus, it is unclear which specific semiconductor layer is exposed by a gate mask. For purposes of compact prosecution, “the second semiconductor layer” of claim 4 is interpreted as “third semiconductor layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli et al. (hereinafter Kizilyalli) in view of Lichtenwalner et al. (US 2015/0097226, cited in IDS of 04/12/2022, hereinafter Lichtenwalner) and Brown et al. (US 2013/0161635, hereinafter Brown).
With respect to Claim 1, Kizilyalli discloses a method of fabricating a vertical fin-based field effect transistor (FET) (Kizilyalli, Figs. 1, 2A-2D, ¶0003-¶0007, ¶0019-¶0048), the method comprising:
        providing a semiconductor substrate (200) (Kizilyalli, Fig. 2A, ¶0026) having a first surface and a second surface, the semiconductor substrate (200) having a first conductivity type (e.g., N+ type);
        epitaxially growing a first semiconductor layer (201) (Kizilyalli, Fig. 2A, ¶0027-¶0028) on the first surface of the semiconductor substrate (200), the first semiconductor layer (201) having the first conductivity type (N -type) and including a drift layer;
        epitaxially growing a second semiconductor layer (301) (Kizilyalli, Fig. 2A, ¶0030-¶0032) having the first conductivity type (N -type) on the drift layer (201);
       forming a compound layer (e.g., GaN source layer 401) (Kizilyalli, Fig. 2A, ¶0033-¶0034) on the second semiconductor layer (301);
      forming a patterned hard mask layer (e.g., etch/regrowth mask 602 including a dielectric nitride material is interpreted as a hard mask) (Kizilyalli, Fig. 2B, ¶0035) on the compound layer (401); and
       etching the compound layer (401) (Kizilyalli, Fig. 2B, ¶0036) and the second semiconductor layer (301) using the patterned hard mask layer (602) as a mask exposing a surface of the drift layer (e.g., the etch process stop at the interface between the channel layer 301 and the drift layer 201 or penetrated the drift layer 201) (Kizilyalli, Fig. 2B, ¶0036) to form a plurality of fins (e.g., channel regions 502) surrounded by a trench (e.g., cavities 520).
	Further, Kizilyalli does not specifically disclose (1) a graded doping layer on the drift layer; a second semiconductor layer on the graded doping layer; (2) forming a metal compound layer; etching the metal compound layer exposing a surface of the graded doping layer.
Regarding (1), Kizilyalli teaches that the dopant concentration of the drift layer (201) (Kizilyalli, Fig. 2A, ¶0027) varies as a function of the thickness of the drift layer. Further, Lichtenwalner teaches a vertically oriented field effect device (Lichtenwalner, Fig.4, ¶0002-¶0006, ¶0027-¶0029, ¶0040, ¶0058, ¶0060, ¶0061) including HEMT, wherein a drift region (14) has a graded doping region (e.g., a graded doping through a portion of the drift layer 14 with the lower portion of about 1×1015 cm-3 and the upper portion of about 1×1017 cm-3) (Lichtenwalner, Fig.4, ¶0058). The drift layer (14) has doping concentration and thickness depending on the desired parameters of the MOSFET.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kizilyalli by forming a vertically oriented field effect device comprising a drift layer on a substrate and having a graded doping through an upper portion of the drift layer as taught by Lichtenwalner, wherein the channel layer of Kizilyalli is formed on the drift layer having a graded doping layer to have the method comprising: a graded doping layer on the drift layer; a second semiconductor layer on the graded doping layer in order to provide a vertically oriented field effect device having improved reliability and the desired performance characteristics (Lichtenwalner, ¶0002-¶0006, ¶0027, ¶0029, ¶0058, ¶0060, ¶0061).
Regarding (2), Brown teaches forming a vertical FET transistor (Brown, Figs. 5-8, ¶0006-¶0008, ¶0023, ¶0030-¶0052) comprising an ohmic metal (501) (Brown, Fig. 5, ¶0042-¶0045) that serves as a contact for the source of the vertical FET, wherein a metal compound layer (e.g., metal alloy 501) is formed on the GaN compound source layer (401). The source contact structure (501/502) (Brown, Fig. 5, ¶0044) is formed by etching the metal compound layer, and the etching extends into the channel layer (301) exposing the drift layer (201) having varying doping concentration to form the channel region (802).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kizilyalli/Lichtenwalner by forming a metal compound layer for the source region as taught by Brown, wherein the drift layer includes the graded doping layer to have the method, comprising: forming a metal compound layer; etching the metal compound layer exposing a surface of the graded doping layer in order to provide an ohmic source contact for the low-resistance vertical FET transistor having GaN epitaxial layers for optimized performance of the device (Brown, ¶0006, ¶0023, ¶0042).
Regarding Claim 8, Kizilyalli in view of Lichtenwalner and Brown discloses the method of claim 1. Further, Kizilyalli discloses the method, wherein the second semiconductor layer (301, e.g., GaN-based layers includes ternary III-V material such as InGaN) (Kizilyalli, Figs. 1, 2A, ¶0022) comprises InxGa1-xN, where 0<x<1.
Regarding Claim 9, Kizilyalli in view of Lichtenwalner and Brown discloses the method of claim 1. Further, Kizilyalli discloses the method, further comprising forming a drain electrode (701) (Kizilyalli, Figs. 1, 2D, ¶0043) on the second surface of the semiconductor substrate (200).
Regarding Claim 10, Kizilyalli in view of Lichtenwalner and Brown discloses the method of claim 1. Further, Kizilyalli discloses the method, wherein the semiconductor substrate (200) (Kizilyalli, Fig. 2A, ¶0026) comprises N+ GaN having a first dopant concentration (e.g., from 1x1017 cm-3 to 1x1019), the second semiconductor layer (301) (Kizilyalli, Fig. 2A, ¶0030) comprising N GaN having a second dopant concentration lower than the first dopant concentration (e.g., a low dopant concentration), the drift layer (201) (Kizilyalli, Fig. 2A, ¶0027) of the first semiconductor layer comprises N-GaN having a third dopant concentration (e.g., from 1x1014 cm-3 to 1x1018), but does not specifically disclose that a third dopant concentration is lower than the second dopant concentration, and the graded doping layer of the first semiconductor layer that comprises a fourth dopant concentration linearly increasing from the third dopant concentration to the second dopant concentration.
However, Lichtenwalner teaches a vertically oriented field effect device, wherein a drift region (14) (Lichtenwalner, Fig.4, ¶0058) has a 4graded doping region in a portion of the drift layer (14) with the lower portion of about 1×1015 cm-3 (that is interpreted as a third dopant concentration), and the upper portion of about 1×1017 cm-3 (that is interpreted as a second dopant concentration). The doping concentration of the graded doping layer of the drift layer of Lichtenwalner changes in continuous fashion from the bottom to the top of the drift layer (14). The drift layer (14) has doping concentration and thickness depending on the desired parameters of the MOSFET.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown by forming a vertically oriented field effect device comprising a drift layer on a substrate and having a graded doping through a portion of the drift layer as taught by Lichtenwalner, wherein the doping concentration is optimized and increases in continuous fashion from the bottom to the top of the drift layer to have the method, wherein a third dopant concentration is lower than the second dopant concentration, and the graded doping layer of the first semiconductor layer comprises a fourth dopant concentration linearly increasing from the third dopant concentration to the second dopant concentration in order to provide a vertically oriented field effect device having improved reliability and the desired performance characteristics (Lichtenwalner, ¶0002-¶0006, ¶0027, ¶0029, ¶0058, ¶0060, ¶0061).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226) and Brown (US 2013/0161635) as applied to claim 1, and further in view of Cheng et al. (US 2017/0288030, hereinafter Cheng) and Miao et al. (US 2019/0371911, hereinafter Miao).
Regarding Claim 2, Kizilyalli in view of Lichtenwalner and Brown discloses the method of claim 1.
Further, Kizilyalli discloses the method, further comprising: epitaxially growing a third semiconductor layer (601) (Kizilyalli, Fig. 2C, ¶0039-¶0042) having a second conductivity type (P-type) opposite the first conductivity type in the trench (520); removing the third semiconductor layer to expose the source regions (502) (Kizilyalli, Figs. 1, 2C-2D, ¶0039).
Further, Kizilyalli does not specifically disclose etching back the third semiconductor layer to expose a sidewall portion of the fins; forming a silicon dioxide layer on the etched-back third semiconductor layer and overlying the patterned hard mask layer and sidewall portion of the fins, the silicon dioxide layer having an elevated portion in a vicinity of the fins; forming a silicon nitride layer on the silicon dioxide layer; isotropically etching the silicon nitride layer and the silicon dioxide layer to expose an upper surface of the silicon dioxide layer and to form a silicon nitride spacer on sidewalls of the elevated portion of the silicon dioxide layer; removing a portion of the silicon dioxide layer that is not covered by the silicon nitride spacer while exposing a first surface portion of the third semiconductor layer; and removing the silicon nitride spacer and the patterned hard mask layer.
However, Cheng teaches a method of forming vertical field effect transistor that comprises etching back the gate layer (160/165) (Cheng, Fig. 10, ¶0083) to expose a sidewall portion of the fins (111); forming a silicon dioxide layer (180, SiO2) (Cheng, Figs. 11, 24, ¶0085, ¶0115-¶0116) on the etched-back gate layer (160/165) and overlying the patterned hard mask layer (121) and sidewall portion of the fins (111), the silicon dioxide layer (180) having an elevated portion in a vicinity of the fins (111); forming a silicon nitride layer (198, SiBCN) (Cheng, Fig. 24, ¶0116, ¶0118-¶0119) on the silicon dioxide layer (180); anisotropically etching the silicon nitride layer (198) (Cheng, Fig. 25, ¶0119) and the silicon dioxide layer (180) to expose an upper surface of the silicon dioxide layer (180) and to form a silicon nitride spacer (198) on sidewalls of the elevated portion of the silicon dioxide layer (180); removing a portion of the silicon dioxide layer (180) (Cheng, Figs. 26-27, ¶0121-¶0123) that is not covered by the silicon nitride spacer (198) while exposing a first surface portion of the gate layer (160/165); and removing the silicon nitride spacer (e.g., portions of the spacer 198 are removed by chemical-mechanical polishing (CMP) process to expose the hard mask 121) (Cheng, Figs. 28-29, ¶0121-¶0123, ¶0106) and the patterned hard mask layer (121, hard mask is removed by RIE etch) (Cheng, Fig. 29, ¶0127¶0109-¶0110).
Further, Miao teaches well-known vertical FET technology process, wherein etching silicon nitride or silicon oxide spacer material is performed by isotropic etching (e.g., wet etching) (Miao, Fig. 7, ¶0019, ¶0043) to remove unwanted spacer materials on vertical sidewalls.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown by removing hard mask and forming a source contact for the vertical field effect transistor as taught by Cheng, wherein the silicon nitride or silicon oxide spacer material are removed by isotropic etching as taught by Miao to have the method, further comprising: etching back the third semiconductor layer to expose a sidewall portion of the fins; forming a silicon dioxide layer on the etched-back third semiconductor layer and overlying the patterned hard mask layer and sidewall portion of the fins, the silicon dioxide layer having an elevated portion in a vicinity of the fins; forming a silicon nitride layer on the silicon dioxide layer; isotropically etching the silicon nitride layer and the silicon dioxide layer to expose an upper surface of the silicon dioxide layer and to form a silicon nitride spacer on sidewalls of the elevated portion of the silicon dioxide layer; removing a portion of the silicon dioxide layer that is not covered by the silicon nitride spacer while exposing a first surface portion of the third semiconductor layer; and removing the silicon nitride spacer and the patterned hard mask layer in order to provide improved method for controlling the gate length for the vertical field effect transistor by using known vertical FET technology  (Cheng, ¶0001, ¶0114; Miao, ¶0001, ¶0043).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226), Brown (US 2013/0161635), Cheng (US 2017/0288030) and Miao (US 2019/0371911) as applied to claim 2, and further in view of Lu et al. (US 20170358651, cited in IDS of 04/12/2022, hereinafter Lu).
Regarding Claim 3, Kizilyalli in view of Lichtenwalner, Brown, Cheng, and Miao discloses the method of claim 2. Further, Kizilyalli discloses the method, further comprising: forming a source stack structure (802) comprising Ti, Al (e.g., combination of Ti and Al) (Kizilyalli, Fig. 2D, ¶0045) on the source region (502) by deposition and etching process, but does not specifically disclose a patterned source mask overlying an exposed surface of the second semiconductor layer and exposing a surface of the metal compound layer; forming a source stack structure comprising Ti, Al, and Mo from bottom to top on the metal compound layer; and removing the patterned source mask.
However, Brown teaches forming a source stack structure (Brown, Figs. 10-12, ¶0058-¶0059) by forming a dielectric layer (1101) overlying an exposed surface of the second semiconductor layer (802) and exposing a surface of the metal compound layer (501) via opening (1102) on the top of the metal structure (501) using a mask, and forming a source stack structure (e.g., 1201, metallic structure including plurality of metal layers).
Further, Lu teaches forming the source metal contact (Lu, Figs. 24-26, ¶0004-¶0011, ¶0099-¶0101) comprising a stack structure Ti/Al/Mo, wherein the core metal includes Ti and Al, and the core encapsulating shell including Mo; and further including two core layers (2410 and 2430), wherein the lowest core layer (2410) is formed of refractory material including combination of TiN and Ti, and an upper core layer (2430) is formed of low-resistivity material such as Al, and the refractory shell (2440) is formed of a metal including Mo.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown/Cheng/Miao by forming the source metal contact as taught by Brown, wherein the source metal contact includes two core layers with the lowest core layer formed of refractory material and including the refractory shell as taught by Lu to have the method, further comprising a patterned source mask overlying an exposed surface of the second semiconductor layer and exposing a surface of the metal compound layer; forming a source stack structure comprising Ti, Al, and Mo from bottom to top on the metal compound layer; and removing the patterned source mask in order to provide improved low-resistance vertical FET transistor with improved low resistance contact for a high performance power transistors (Brown, ¶0006, ¶0023, ¶0042; Lu, ¶0004, ¶0006-¶0007, ¶0011, ¶0099-¶0101).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226), Brown (US 2013/0161635), Cheng (US 2017/0288030), Miao (US 2019/0371911), and Lu (US 20170358651) as applied to claim 3, and further in view of Disney et al. (US 2013/0299873, hereinafter Disney).
Regarding Claim 4, Kizilyalli in view of Lichtenwalner, Brown, Cheng, Miao, and Lu discloses the transistor of claim 3. Further, Kizilyalli discloses forming a gate structure (801) (Kizilyalli, Fig 2D, ¶0044) on the exposed second surface of the third semiconductor layer (601), but does not specifically disclose forming a gate mask on the source stack structure and the elevated portion of the silicon dioxide layer while exposing a second surface portion of the second semiconductor layer; forming a gate structure on the exposed second surface portion of the second semiconductor layer; and removing the gate mask.
However, Disney teaches forming vertical field effect transistor by using self-aligned technique (Disney, Figs. 8-9, ¶0010-¶0016, ¶0070-¶0074) to utilize self-aligned gate contacts and self-aligned source contacts to reduce device dimensions and increase device density. The method of Disney comprises forming a gate contact structure (920) (Disney, Figs. 8-9, ¶0072-¶0073) by a photolithography masking step that is different from the forming source contact to enable different metals to be used for the source contact and the gate contact. Thus, a person of ordinary skill in the art would recognize that forming a gate contact of Disney in a separate step would require a mask covering the source contact structure (910) and the spacers (410) (Disney, Figs. 8-9, ¶0046) comprised of silicon dioxide layer while exposing the gate region including P-type GaN gate structure (610) (Disney, Figs. 8-9, ¶0052, ¶0063) and ohmic metal (710).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown/Cheng/Miao/Lu by forming the gate metal contact using a separate photolithography masking step as taught by Disney to have the method, further comprising forming a gate mask on the source stack structure and the elevated portion of the silicon dioxide layer while exposing a second surface portion of the second semiconductor layer; forming a gate structure on the exposed second surface portion of the second semiconductor layer; and removing the gate mask in order to provide improved vertical FET transistor using self-aligned technique to utilize self-aligned gate contacts and self-aligned source contacts to reduce device dimensions and increase device density (Disney, ¶0010, ¶0016, ¶0072).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226), Brown (US 2013/0161635), Cheng (US 2017/0288030), Miao (US 2019/0371911), Lu (US 20170358651), and Disney (US 2013/0299873) as applied to claim 4, and further in view of Malhan et al. (US 2011/0133211, cited in IDS of 04/12/2022, hereinafter Malhan).
Regarding Claim 5, Kizilyalli in view of Lichtenwalner, Brown, Cheng, Miao, Lu, and Disney discloses the transistor of claim 4. Further, Kizilyalli does not specifically disclose that the gate structure comprises a metal stack comprising Ni, Au, Mo, Au arranged from bottom to top. However, Malhan teaches forming a gate electrode that includes a stack of layers with a first layer (7a) (Malhan, Fig. 2, ¶0035, ¶0044, ¶0100-¶0101) made of nickel-based material and including a gold layer; specifically, the stack of layers has four layers of Ni/Ti/Mo/Au.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown/Cheng/Miao/Lu/Disney by forming the gate contact including materials having relatively high melting point (e.g., molybdenum (Mo)) as taught by Malhan to have the method, wherein the gate structure comprises a metal stack comprising Ni, Au, Mo, Au arranged from bottom to top in order to provide improved contact for a high performance power transistors that capable of withstanding high temperature processing (Malhan, ¶0007, ¶0011, ¶0035, ¶0044, ¶0100-¶0101).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226), Brown (US 2013/0161635), Cheng (US 2017/0288030), Miao (US 2019/0371911), Lu (US 20170358651), and Disney (US 2013/0299873) as applied to claim 4, and further in view of LaRoche (US 2019/0237552) and Liu et al. (US Patent No. 6,211,063, hereinafter Liu).
Regarding Claim 6, Kizilyalli in view of Lichtenwalner, Brown, Cheng, Miao, Lu, and Disney discloses the method of claim 4. Further, Kizilyalli does not specifically disclose forming a nitride interlayer dielectric layer overlying the source stack structure, the gate structure, and an exposed surface of the second semiconductor layer; forming an oxide interlayer dielectric layer overlying the nitride interlayer dielectric layer; forming a patterned photoresist layer on the oxide interlayer dielectric layer; etching the oxide interlayer dielectric layer and the nitride interlayer dielectric layer using the patterned photoresist layer to form a via hole extending to the source stack structure; and filling via hole with a conductive material.
However, Brown teaches forming an interlayer dielectric layer (1101) (Brown, Figs. 10-12, ¶0058-¶0059) comprising silicon oxide and silicon nitride materials and overlying the source stack structure (501/502), the gate structure (902), and an exposed surface of the second semiconductor layer (802), and etching the dielectric layer (1101) using the patterned mask to form a via hole (1102) extending to the source stack structure (501/502), and filling via hole (1102) with a conductive material (1201) to form electrical connection structure for the vertical MESFET.
Further, LaRoche teaches a method of forming interconnect structure for the FET transistor comprising forming a nitride interlayer dielectric layer (48, SiN layer functioning as an etch-stop and diffusion barrier) (LaRoche, Figs. 2I-2K, ¶0074-¶0077) and overlying the source stack structure and the gate structure; forming an oxide interlayer dielectric layer (50, SiO2) overlying the nitride interlayer dielectric layer (48); etching the oxide interlayer dielectric layer (50) and the nitride interlayer dielectric layer (48) using the conventional patterning technique to form a via hole (windows 52) extending to the source stack structure; and filling via hole with a conductive material (54).
Further, Liu teaches a conventional patterning technique (Liu, Fig. 7, Col. 4, lines 64-67; Col. 5, lines 1-16) comprising forming a patterned photoresist layer (50) on the oxide interlayer dielectric layer (48) and inter-metal layer (46); etching the oxide interlayer dielectric layer (48) and the inter-metal layer (46) using the patterned photoresist layer (50) to form a via hole. The technique of Liu provide improved damascene contacts that allow misalignments of layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown/Cheng/Miao/Lu/Disney by forming interconnect structure to the source contact by forming a via hole in the interlayer dielectric layer as taught Brown, wherein the interlayer dielectric layer includes a nitride interlayer dielectric layer and an oxide dielectric layer as taught by LaRoche, and wherein the via hole is formed by the conventional patterning technique using a photoresist as taught by Liu to have the method, further comprising: forming a nitride interlayer dielectric layer overlying the source stack structure, the gate structure, and an exposed surface of the second semiconductor layer; forming an oxide interlayer dielectric layer overlying the nitride interlayer dielectric layer; forming a patterned photoresist layer on the oxide interlayer dielectric layer; etching the oxide interlayer dielectric layer and the nitride interlayer dielectric layer using the patterned photoresist layer to form a via hole extending to the source stack structure; and filling via hole with a conductive material in order to provide low-resistance vertical FET transistor with improved low resistance contact and to facilitate connection with other circuitry by providing improved copper damascene contacts using a diffusion barrier layer, wherein the copper damascene contacts obtained by the improved method that allows misalignment of the layers (Brown, ¶0006, ¶0023, ¶0042; LaRoche, ¶0004, ¶0074, ¶0085; Liu, Col. 5, lines 4-16).
Regarding Claim 7, Kizilyalli in view of Lichtenwalner, Brown, Cheng, Miao, Lu, Disney, LaRoche, and Liu discloses the method of claim 6. Further, Kizilyalli does not specifically disclose that the via hole has a diameter of about 0.45 m. However, Liu teaches forming a hole having a width (S2) (Liu, Col. 5, lines 4-16) of about 0.4 m and 0.6 m.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown/Cheng/Miao/Lu/Disney/LaRoche/Liu by forming interconnect structure in the via hole having a specific size as taught by Liu to have the method, wherein the via hole has a diameter of about 0.45 m in order to provide improved self-aligned damascene contacts obtained by the improved method that allows misalignment of the layers (Liu, Col. 5, lines 4-16).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340476 to Kizilyalli in view of Lichtenwalner (US 2015/0097226) and Brown (US 2013/0161635) as applied to claim 1, and further in view of Ohtsuka et al. (US 2012/0241766, hereinafter Ohtsuka) and Lin et al. (US 2019/0207020, cited in IDS of 04/12/2022, hereinafter Lin).
Regarding Claim 11, Kizilyalli in view of Lichtenwalner and Brown discloses the method of claim 1. Further, Kizilyalli does not specifically disclose that (1) the drift layer has a thickness of about 12 m, the graded doping layer has a thickness of about 0.3 m, and (2) the fins each have a thickness of about 0.7 m and a width of about 0.2 m and are spaced apart from each other by a space of 4 about 2 m.
Regarding (1), Kizilyalli teaches that the drift layer (201) (Kizilyalli, Fig. 2A, ¶0028) has a thickness between 0.5 m and 100 m, for example greater than 5 m, to provide the desired breakdown voltage for the vertical device.
Further, Ohtsuka teaches forming a vertical semiconductor device (Ohtsuka, Fig. 1, ¶0021, ¶0023, ¶0025, ¶0027) comprising the graded doping layer (2) configured as a multi-layer structure with respective layer laminated such that the doping concentration of each layer has different doping concentration decreasing stepwise at linear scale at approximately equal intervals and each layer has the same thickness of about 100 nm (0.1 m) to prevent an increase in element resistance caused by the introduction of the grading doping layer. For example, the graded doping layer (2) composed of three layers (2c, 2d, and 2e) with a thickness of about 0.1 m would have a total thickness of about 0.3 m.
The claimed thickness of the drift layer lies inside the range of Kizilyalli. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown by forming a vertically oriented field effect device comprising a drift layer having optimized specific thickness as taught by Kizilyalli, and forming a graded doping layer configured as a multi-layer structure with three layers having a specific thickness as taught by Ohtsuka to have the method, wherein the drift layer has a thickness of about 12 m, the graded doping layer has a thickness of about 0.3 m in order to provide the semiconductor device having a desired breakdown voltage, and to prevent an increase in element resistance caused by the introduction of the grading doping layer (Kizilyalli, ¶0028; Ohtsuka, ¶0021, ¶0023, ¶0027).
Regarding (2), Kizilyalli teaches that the fins (e.g., channel regions 502) (Kizilyalli, Fig. 2A, ¶0038) each have a width between 0.1 m and 10 m. Further, Lin teaches forming a fin structure (202) (Lin, Figs. 3, 5, ¶0001-¶0004, ¶0021-¶0031, ¶0058) from a III-V group semiconductor layer (200) for the HEMT transistor, wherein the fin structure (202) (Lin, Figs. 3, 5, ¶0030) has a width (w) between 0. 1-2 m and a height (h) between 0. 1-2 m, and ratio of the width to the height between 0.2 and 10. The distance (a pitch) d (Lin, Figs. 3, 5, ¶0031) of two adjacent fin structures (202) is in a range between 0.04 m and 10 m. The fin structures of Lin are configured to increase the area of the two-dimensional electron gas (2DEG), and thus to improve the performance of the device.
The claimed ranges of the width and thickness, and spaces of the semiconductor fins overlap ranges of Kizilyalli and Lin. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kizilyalli/Lichtenwalner/Brown by forming a field effect device comprising a fin structure having specific dimensions as taught by Lin to have the method, wherein the fins each have a thickness of about 0.7 m and a width of about 0.2 m and are spaced apart from each other by a space of 4 about 2 m in order to increase the area of the two-dimensional electron gas (2DEG), and thus to improve performance of the device (Lin, ¶0002-¶0006, ¶0021, ¶0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891